                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:20-CR-375-D


UNITED STATES OF AMERICA                      )
                                              )
             v.                               )       ORDER
                                              )
TEREKUS DERRELL ROGERS,                       )
     Defendant.                               )


       This matter is before the Court on the Defendant's motion to seal Docket Entry 49. For

good cause shown, the Defendant's motion is hereby granted.

       SO ORDERED.
                                ~
       This the   IS   day of   •.J "N Q.          , 2021.




                                                   The Honorable Judge James C. Dever III
                                                   United States District Judge




                                               3



         Case 5:20-cr-00375-D Document 53 Filed 06/15/21 Page 1 of 1
